FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                September 6, 2013
                               TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 BILL GUINN,

             Plaintiff - Appellant,
                                                        No. 13-1231
 v.                                        (D.C. No. 1:12-CV-01887-PAB-BNB)
                                                       (D. Colorado)
 JEFFCO COMBINED COURTS;
 JEFFCO JUDGE DaVITA; JEFFCO
 DISTRICT ATTORNEYS OFFICE;
 MS. SAMANTHA BLOODWORTH;
 JEFFCO PUBLIC DEFENDERS
 OFFICE; JEFFCO SHERIFF’S
 DEPARTMENT,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      Plaintiff and appellant, Bill Guinn, proceeding pro se, appeals the

dismissal, without prejudice, of his 42 U.S.C. § 1983 complaint. For the

following reasons, we affirm the district court’s order dismissing Mr. Guinn’s

complaint without prejudice.

      Mr. Guinn was convicted of driving under the influence on August 6, 2011,

and on September 27, 2011, Colorado state district court Judge DaVita imposed a

180-day sentence, to be served in the Jefferson County jail. Mr. Guinn was

released from the jail on March 13, 2012. Mr. Guinn was apparently not given

credit for his pre-trial confinement in jail, nor was he awarded “trusty goodtime”

credit he claims he was entitled to receive. Appeal at 5.

      On July 20, 2012, Mr. Guinn filed the instant complaint, in which he

alleged that defendants (various Jefferson County entities and employees) 1

violated his “fundamental (fund.) 4th (Seizure), 5th (Due Process), 6th (Double

Jeopardy/Effective Assistance of Counsel), 8th (Cruel and Unusual Punishment),

and 14th (Due Process/Equal Protection) Amendment (Amend.) Constitutional

(Const.) rights when they unlawfully imprisoned him in Jeffco. Jail.” Appeal at

5.



      1
       As named in Mr. Guinn’s appellate brief, the defendants are: “Jefferson
County (Jeffco.) Combined Courts; Jeffco. District Court Judge, Davita; Jeffco.
District Attorneys Office; Ms. Samantha Bloodworth, Jeffco. Deputy Public
Defender; Jeffco. Public Defenders Office; [and] Jeffco. Sheriffs Department.”
Appeal at 1.

                                        -2-
      The matter was referred to a magistrate judge who, on August 6, 2012,

entered an order striking the complaint and directing Mr. Guinn to submit an

amended complaint. The magistrate judge found that the complaint did not

comply with Fed. R. Civ. P. 8 and was not submitted using the District of

Colorado’s standard complaint form, in violation of D.C. Colo. LCivR 8.1A,

which states that “[a] pro se party shall use the forms established by this court to

file an action.” The court also found that Mr. Guinn failed to number each one of

his claims separately, setting forth the factual basis for each claim. After reciting

the requirements of Fed. R. Civ. P. 8, the magistrate judge explained in some

detail what was lacking in Mr. Guinn’s complaint:

      The plaintiff’s Complaint suffers from many deficiencies, not the
      least of which is that the Complaint is not submitted on the court’s
      standard complaint form. “A pro se party shall use the forms
      established by this court to file an action.” D.C.COLO.LCivR 8.1A.

      The plaintiff asserts five claims against two individuals and several
      entities. The plaintiff’s claims arise out of a citation and subsequent
      conviction for driving under the influence of alcohol. Most of the
      plaintiff’s allegations refer collectively to the defendants. The
      plaintiff does not clearly state the actions or inactions of each
      defendant and how those actions or inactions violate the law.

      The Complaint makes allegations against entities. An entity sued
      under section 1983 is subject to liability only when its official
      policies or customs are responsible for deprivation of rights protected
      by the Constitution. A policy is a policy statement, ordinance,
      regulation, or decision officially adopted and promulgated by the
      entities’ officers.




                                          -3-
      In addition, the Complaint contains legal arguments and conclusory
      allegations of wrongdoing. Arguments and conclusory allegations of
      wrongdoing are not appropriately included in a complaint.

      Claim Eight is exemplary of the deficiencies throughout the
      Complaint. Claim Eight states:

             Plaint alleges that defs violated his 8th Amend. right
             when they deliberately subjected him to 83 days of
             unlawful imprisonment in Jeffco Jail for his DUI offense
             and conviction. Plaint alleges Defs acted with deliberate
             indifference toward his well established 4th, 5th, 6th,
             8th and 14th Amend rights when they capriciously and
             arbitrarily forced him to serve 83 days of unlawful
             imprisonment in Jeff Co Jail.

      Compl. at 16.

      Claim Eight does not identify which defendant(s) subjected him to 83
      days of imprisonment, nor does it allege any specific facts to show
      how such imprisonment violated the plaintiff’s Fourth, Fifth, Sixth,
      Eighth, and Fourteenth Amendment rights.

Order at 2-3, R. Vol. 1 at 30-31 (footnote and citation omitted). The magistrate

judge accordingly directed Mr. Guinn to file an amended complaint “which

complies with the Federal Rules of Civil Procedure, the local rules of this court,

and this order.” Id. at 4. More specifically, the magistrate judge instructed

Mr. Guinn that the amended complaint:

      must be submitted on the court’s form and shall be titled “Amended
      Complaint.” The background statement shall briefly summarize the
      plaintiff’s case and shall not exceed one double-spaced typewritten
      page. Each claim shall be numbered and shall be stated separately.
      Each claim shall state the legal basis for the claim; shall identify
      which defendant(s) the claim is brought against; and shall allege
      facts sufficient to state a claim for relief as to each of those
      defendants. Each claim shall not exceed two typewritten pages,

                                         -4-
      double-spaced. The Complaint shall not contain conclusory
      allegations or argument.

Id. Mr. Guinn was ordered to submit his amended complaint on or before

August 20, 2012. The magistrate judge directed the clerk of the court to enclose

with its order to Mr. Guinn a copy of the court’s complaint form.

      Instead of submitting an amended complaint on August 20th, however,

Mr. Guinn filed a “Response to Magistrate Judge’s Order” on August 21. In his

Response, Mr. Guinn “contest[ed]” the court’s order directing him to file an

amended complaint, and stated that he could not present his claims any more

concisely.

      The magistrate judge then responded by issuing an Order to Show Cause by

September 24, 2012, “why this action should not be dismissed for failure to

comply with Fed. R. Civ. P. 8; D.C.COLO.LCivR 8.1A; and an order of this

court.” Order to Show Cause at 2, R. Vol. 1 at 40.

      Mr. Guinn subsequently filed an “Amended Complaint.” The magistrate

judge found it was still insufficient:

      The proposed amended complaint does not comply with Rule 8, local
      rule 8.1A, and my order. The complaint is not submitted on the
      court’s form, although the plaintiff acknowledges receiving a copy of
      the form.

            Claims One and Two are exemplary of the plaintiff’s failure to
      submit a complaint in compliance with Rule 8 and my order. Claim
      One is five typewritten pages in length. The claim alleges that all of
      the defendants violated the plaintiff’s Fifth Amendment right to due
      process. Claim Two is also brought against all defendants. Claim

                                         -5-
      Two incorporates the allegations of Claim One and asserts a violation
      of the plaintiff’s Fourth Amendment rights. However, Claim One
      does not contain specific factual allegations that describe actions or
      inactions of each defendant and how those actions or inactions
      violated the plaintiff’s due process and Fifth Amendment rights.
      Instead, the claim is verbose and contains conclusory allegations and
      legal argument. . . . The plaintiff repeatedly refers to the defendants
      collectively instead of alleging specific facts regarding the actions or
      inactions of each defendant.

Recommendation at 4-5, R. Vol. 1 at 68-69. The magistrate judge accordingly

recommended that the complaint be dismissed without prejudice for “failure to

comply with Fed. R. Civ. P. 8; D.C.COLO.LCivR 8.1A; and an order of this

court.” Id. at 5. Mr. Guinn filed objections to the Recommendation, arguing that

he need not comply with local rule 8.1 because his amended complaint

substantially complied with Fed. R. Civ. P. 8, that his complaint contained all the

necessary information to enable its review, that he had substantially followed the

format of the district court’s standard complaint forms, and that his allegations

were not conclusory.

      The district court disagreed with Mr. Guinn, finding that:

      [A]fter reviewing the amended complaint, the Court finds that it is
      deficient for the same reasons the original complaint was deficient,
      i.e., neither complaint complies with the pleading requirements of
      Fed. R. Civ. P. 8. Thus, because plaintiff willfully declined to follow
      the magistrate judge’s order, and his excuses for not complying with
      this order are not acceptable, the Court finds no error with the
      magistrate judge’s Recommendation.

Order at 4, R. Vol. 1 at 85. The court therefore dismissed Mr. Guinn’s complaint

without prejudice.

                                         -6-
      Mr. Guinn appeals, arguing that his complaint complied with Fed. R. Civ.

P. 8 and D.C. Colo. CivL 8.1A; that the provisions of local rule 8.1A are

ambiguous because they conflict with the “Federal Local Court Rules”; and that

he is entitled to “receive a court judgment and response which addresses the

general allegations contained within his Complaint.” Appeal at 8-9.

      We agree with the thorough analysis and explanation given by the

magistrate judge in his recommendation, as adopted and supplemented by the

district court’s order. The district court described the deficiencies in Mr. Guinn’s

complaint, as amended, and we cannot improve on that description or analysis.

We do note that Mr. Guinn alleges there is some conflict or confusion between

local rule 8.1A, which states that a “pro se party shall use the forms established

by this court to file an action,” and a court document Mr. Guinn attached to his

appellate brief which provides general advice to pro se litigants and states that a

non-incarcerated pro se litigant wishing to file a “civil lawsuit for a reason that is

not related to employment” “may use the General Complaint.” (both emphases

added). Mr. Guinn suggests that the “may” and “shall” directives are in conflict.

We need not resolve any such conflict, if it exists, because the district court

provided ample other grounds for finding Mr. Guinn’s complaint deficient,

regardless of the precise form used. Furthermore, the court specifically directed

Mr. Guinn to use its form, and enclosed a copy of the form. Thus, Mr. Guinn, in

any event, ignored a direct order from the court.

                                          -7-
       In short, we affirm the district court’s order dismissing Mr. Guinn’s

complaint without prejudice. We deny Mr. Guinn’s motion for leave to proceed

in forma pauperis on appeal, and we remind him that he is obligated to pay the

full amount of the filing fee. 2

       AFFIRMED.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




       2
      We note that Mr. Guinn already has three strikes under 28 U.S.C.
§ 1915(g).

                                         -8-